 



EXHIBIT 10.8
UCBH HOLDINGS, INC.
2006 EQUITY INCENTIVE PLAN
     The purpose of the UCBH Holdings, Inc. 2006 Equity Incentive Plan is to
enhance the long-term shareholder value of UCBH Holdings, Inc. (the “Company”),
by offering opportunities to employees, outside directors, and officers of the
Company and its Affiliates to participate in the Company’s growth and success,
and to encourage them to remain in the service of the Company and its
Affiliates, and to acquire and maintain stock ownership in the Company.
Capitalized terms shall have the meaning set forth in Section 1.
     The Stock Option Plan was adopted by the Company’s Board of Directors and
stockholders on July 30, 1998 and subsequently amended as of April 29, 1999,
April 26, 2001, April 24, 2003, September 24, 2004, April 21, 2005, and May 19,
2005. The Equity Incentive Plan reflects the amendment and restatement of the
Stock Option Plan effective May 18, 2006.
1. DEFINITIONS.
     “Affiliate” means (i) a member of a controlled group of corporations of
which the Company is a member or (ii) an unincorporated trade or business which
is under common control with the Company as determined in accordance with
Section 414(c) of the Internal Revenue Code of 1986, as amended, (the “Code”)
and the regulations issued thereunder. For purposes hereof, a “controlled group
of corporations” shall mean a controlled group of corporations as defined in
Section 1563(a) of the Code determined without regard to Section 1563(a)(4) and
(e)(3)(C).
     “Alternate Option Payment Mechanism” refers to one of several methods
available to a Participant to fund the exercise of a stock option set out in
Section 11.
     “Award” means an award or grant of one or some combination of one or more
Non-statutory Stock Options, Incentive Stock Options, Limited Rights, Restricted
Stock, Restricted Stock Units, and Dividend Equivalent Rights, or any other
right, interest or option relating to shares of Common Stock granted pursuant to
the Plan.
     “Bank” means United Commercial Bank.
     “Board of Directors” or “Board” means the board of directors of the
Company.
     “Change in Control” means an event or series of events of a nature that at
such time: (i) any “person” (as the term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as determined under
Rule 13d of such Act), directly or indirectly, of voting securities of the Bank
or the Company representing fifty percent (50%) or more of the Bank’s or the
Company’s outstanding voting securities or right to acquire such securities
except for any voting securities of the Bank purchased by the Company and any
voting securities

1



--------------------------------------------------------------------------------



 



purchased by any employee benefit plan of the Bank or the Company, or (ii) a
plan of reorganization, merger, consolidation, sale of all or substantially all
the assets of the Bank or the Company or similar transaction occurs in which the
Bank or the Company is not the resulting entity.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means a committee consisting of the entire Board of Directors
or consisting solely of two or more members of the Board of Directors who
satisfy the requirements of Rule 16b-3 of the Exchange Act, Section 162(m) of
the Code, and the rules of any applicable stock exchange or national market
system or quotation system on which the Common Stock is listed or quoted.
     “Common Stock” means the Common Stock of the Company, par value, $.01 per
share or any stock exchanged for shares of Common Stock pursuant to Section 16
hereof.
     “Company” means UCBH Holdings, Inc.
     “Date of Grant” means the effective date of an Award.
     “Disability” means the permanent and total inability by reason of mental or
physical infirmity, or both, of a Participant to perform the work customarily
assigned to him, or in the case of a Director, to serve on the Board.
Additionally, a medical doctor selected or approved by the Board of Directors
must advise the Committee that it is either not possible to determine when such
Disability will terminate or that it appears probable that such Disability will
be permanent during the remainder of said Participant’s lifetime.
     “Dividend Equivalent Right” means an Award granted pursuant to Section 10.
     “Effective Date” means May 18, 2006, the effective date of this amendment
and restatement of the Plan.
     “Employee” means any person who is currently employed by the Company or an
Affiliate, including officers, but such term shall not include Outside
Directors; provided, however, that for purposes of awards of Incentive Stock
Options, “Employee” shall mean any person, including an officer, who is
currently employed by the Company or any “parent corporation” or “subsidiary
corporation” of the Company as defined in Sections 424(e) and 424(f) of the
Code, respectively.
     “Employee Participant” means an Employee who holds an outstanding Award
under the terms of the Plan.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exercise Price” means the purchase price per share of Common Stock
deliverable upon the exercise of each Option in order for the option to be
exchanged for shares of Common Stock.

2



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, when used in connection with the Common Stock on
a certain date, the price of the last reported sale of the Common Stock at the
close of the regular trading day’s market (not including any after hours
market), as reported by the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”), the New York Stock Exchange (“NYSE”) or the
American Stock Exchange (“AMEX”) (as published by the Wall Street Journal, if
published) on such date or if the Common Stock was not traded on such date, on
the next preceding day on which the Common Stock was traded thereon or the last
previous date on which a sale is reported. If the Common Stock is not reported
on the NASDAQ, AMEX or the NYSE, the Fair Market Value of the Common Stock is
the value so determined by the Board in good faith by reasonable application of
a reasonable valuation method in accordance with Section 409A of the Code.
     “Incentive Stock Option” means an Option granted by the Committee to a
Participant, which Option is designated by the Committee as an Incentive Stock
Option pursuant to Section 7 hereof and is intended to meet the requirements of
Section 422 of the Code or any successor provision thereto.
     “Limited Right” means the right to receive an amount of cash based upon the
terms set forth in Section 8 hereof.
     “Non-statutory Stock Option” means an Option granted by the Committee to a
Participant pursuant to Section 6 hereof, which is not designated by the
Committee as an Incentive Stock Option or which is redesignated by the Committee
under Section 7 as a Non-Statutory Stock Option.
     “Option” means the right to buy a fixed amount of Common Stock at the
Exercise Price within a limited period of time designated as the term of the
option as granted under Section 6 or 7 hereof.
     “Outside Director” means a member of the Board of Directors of the Company
or its Affiliates, who is not also an Employee.
     “Outside Director Participant” means an Outside Director who holds an
outstanding Award under the terms of the Plan.
     “Participant” means any Employee or Outside Director who holds an
outstanding Award under the terms of the Plan.
     “Performance Goal” means the goals determined by the Committee, in its
discretion, to be applicable to a Participant with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using certain Company or
individual performance measures. The Performance Goals may differ from
Participant to Participant and from Award to Award. Any criteria used may be
measured in absolute terms or relative to comparison companies. Such Performance
Goals shall be based on one or more of the following criteria: (i) earnings;
(ii) earnings per share;

3



--------------------------------------------------------------------------------



 



(iii) earnings growth; (iv) return on assets; (v) return on equity;
(vi) efficiency ratio; (vii) credit quality; and (viii) net interest margin. The
Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or the financial statements of the Company, in response to changes
in applicable laws, or to account for items of gain, loss or expense determined
to be extraordinary or unusual in nature or infrequent in occurrence or related
to the disposal of a segment of a business or related to a change in accounting
principles; provided, however, that to the extent required for compliance with
the exclusion from the limitation on deductibility of compensation under Section
162(m) of the Code, no adjustment shall be made that would result in an increase
in the compensation of any Participant whose compensation is subject to the
limitation on deductibility under Section 162(m) of the Code for the applicable
year.
     “Plan” means the UCBH Holdings, Inc. 2006 Equity Incentive Plan.
     “Restricted Stock” means any share of Common Stock granted under Section 9,
the rights of ownership of which are subject to restrictions prescribed by the
Committee.
     “Restricted Stock Unit” or “RSU” means a right granted to a Participant to
receive shares of Common Stock upon satisfaction of specialized performance or
other criteria, such as continuous service.
     “Restriction Period” means the period during which the shares of Restricted
Stock are subject to restrictions and therefore, the shares are subject to a
substantial risk of forfeiture. Such restrictions may be based on continuous
service, the achievement of Performance Goals, the occurrence of other events as
determined by the Committee, or a combination thereof.
     “Retirement” with respect to an Employee Participant means termination of
employment which constitutes retirement under any tax qualified plan maintained
by the Bank or the Company. However, “Retirement” will not be deemed to have
occurred for purposes of this Plan if a Participant continues to serve on the
Board of Directors of the Company or its Affiliates even if such Participant is
receiving retirement benefits under any retirement plan of the Bank or the
Company. With respect to an Outside Director Participant, “Retirement” means the
termination of service from the Board of Directors of the Company or its
Affiliates following written notice to the Board as a whole of such Outside
Director’s intention to retire or retirement as determined by the Bank (or the
Company’s) bylaws, except that an Outside Director shall not be deemed to have
retired for purposes of the Plan in the event he continues to serve as a
consultant to the Board or as an advisory director.
     “Termination for Cause” shall mean, in the case of an Outside Director,
removal from the Board of Directors, or, in the case of an Employee, termination
of employment, in both such cases as determined by the Board of Directors,
because of an act or acts of gross misconduct, willful neglect of duties or
commission of a felony or equivalent violation of law. No act, or the failure to
act, on Participant’s part shall be “willful” unless done, or omitted to be
done, not in good faith and without reasonable belief that the action or
omission was in the best interest of the Bank, the Company or one of its
Affiliates.

4



--------------------------------------------------------------------------------



 



2. ADMINISTRATION.
     (a) The Plan shall be administered by the Committee. The Committee is
authorized, subject to the provisions of the Plan, to grant awards to Employees
and Outside Directors and to establish such rules and regulations as it deems
necessary for the proper administration of the Plan and to make whatever
determinations and interpretations in connection with the Plan it deems
necessary or advisable. All determinations and interpretations made by the
Committee shall be binding and conclusive on all Participants in the Plan and on
their legal representatives and beneficiaries. The Plan is designed so that
Awards granted hereunder intended to comply with the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code may comply with such requirements, and the Committee shall interpret the
Plan and Awards in a manner consistent with such requirements.
     (b) The Committee may delegate all authority for: the determination of
forms of payment to be made by or received by the Plan; the execution of Award
Agreements; the determination of Fair Market Value; and the determination of all
other aspects of administration of the Plan to the executive officer(s) of the
Company; provided, however, any such delegation shall be permissible only to the
extent it does not cause any Award to fail to qualify as: (i) “performance-based
compensation” within the meaning of Section 162(m) of the Code, as applicable;
or (ii) an exempt transaction under Rule 16b-3 under Exchange Act. The Committee
may rely on the descriptions, representations, reports and estimates provided to
it by the management of the Company for determinations to be made pursuant to
the Plan.
3. TYPES OF AWARDS AND RELATED RIGHTS.
     The Committee shall have the authority, in its sole discretion, to
determine the type or types of Awards to be made under the Plan; provided,
however, after October 3, 2004, the Committee may only award or grant those
Awards that either comply with the applicable requirements of Section 409A of
the Code, or do not result in the deferral of compensation within the meaning of
Section 409A of the Code. Such Awards may include, but are not limited to,
Incentive Stock Options, Nonqualified Stock Options, Limited Rights, Restricted
Stock, Restricted Stock Units, and Dividend Equivalent Rights. Awards may be
granted singly, in combination or in tandem so that the settlement or payment of
one automatically reduces or cancels the other. Awards may also be made in
combination or in tandem with, as alternatives to, or as the payment form for,
grants or rights under any other employee or compensation plan of the Company.
4. STOCK SUBJECT TO THE PLAN.
     (a) General. Subject to adjustment as provided in Section 16, the maximum
number of shares reserved for Awards under the Plan is 23,657,6481 shares of the
Common Stock. These shares of Common Stock may be either authorized but unissued
shares or authorized shares
 

1   This number and all other share numbers referred to in this Plan reflect the
adjustments pursuant to the Company’s stock splits and additional shares
reserved pursuant to the Plan as of April 12, 2005.

5



--------------------------------------------------------------------------------



 



previously issued and reacquired by the Company. To the extent that Awards are
granted under the Plan, the shares underlying such Awards will be unavailable
for any other use including future grants under the Plan except that, to the
extent that Awards terminate, expire, are forfeited or are canceled without
having been exercised (in the case of Limited Rights, exercised for cash), new
Awards may be made with respect to these shares.
     (b) Limitations.
          (i) Subject to adjustment as provided in Section 16, not more than an
aggregate of 23,657,648 Shares may be issued under the Plan as Incentive Stock
Options.
          (ii) Subject to adjustment as provided in Section 16, the maximum
number of shares of Common Stock with respect to which Options or Limited
Rights, or a combination thereof, may be granted during any calendar year to any
individual Participant shall be 2,000,000, and the maximum number of Shares with
respect to which Restricted Stock or Restricted Stock Units may be granted
during any calendar year to any individual Participant shall be 2,000,000. These
limitations shall be applied and construed consistently with Section 162(m) of
the Code.
5. ELIGIBILITY.
     Subject to the terms herein all Employees and Outside Directors shall be
eligible to receive Awards under the Plan.
6. NON-STATUTORY STOCK OPTIONS.
     To the extent permitted by Section 3, the Committee may, subject to the
limitations of the Plan and the availability of shares reserved but unawarded in
the Plan, from time to time, grant Non-statutory Stock Options to Employees and
Outside Directors and, upon such terms and conditions as the Committee may
determine, grant Non-statutory Stock Options in exchange for and upon surrender
of previously granted Awards under this Plan. Non-statutory Stock Options
granted under this Plan are subject to the following terms and conditions:
     (a) Exercise Price. The Exercise Price of each Non-statutory Stock Option
shall be determined by the Committee on the date the option is granted. Such
Exercise Price shall not be less than 100% of the Fair Market Value of the
Common Stock on the Date of Grant. Shares may be purchased only upon full
payment of the Exercise Price or upon operation of an Alternate Option Payment
Mechanism set out in Section 11 hereof.
     (b) Terms of Options. The term during which each Non-statutory Stock Option
may be exercised shall be determined by the Committee, but in no event shall a
Non-statutory Stock Option be exercisable in whole or in part more than 10 years
from the Date of Grant. The Committee shall determine the date on which each
Non-statutory Stock Option shall become exercisable. The shares comprising each
installment may be purchased in whole or in part at any time during the term of
such Option after such installment becomes exercisable. The Committee may, in
its sole discretion, accelerate the time at which any Non-statutory Stock Option
may be

6



--------------------------------------------------------------------------------



 



exercised in whole or in part. The acceleration of any Non-statutory Stock
Option under the authority of this paragraph creates no right, expectation or
reliance on the part of any other Participant or that certain Participant
regarding any other unaccelerated Non-statutory Stock Options.
     (c) Termination of Employment or Service. Upon the termination of a
Participant’s employment or service in the event of Disability, death or within
twelve months after a Change in Control, all Non-statutory Stock Options shall
immediately vest and be exercisable for the shorter of (i) one year after such
termination; or (ii) the term of the option as set forth in Section 6(b). In the
event of Termination for Cause or termination of a Participant’s employment or
service for any other reason including voluntary resignation, all Non-statutory
Stock Options shall be exercisable for the shorter of (i) one year after such
termination; or (ii) the term of the Option as set forth in Section 6(b), only
as to those options which have vested as of the date of the Participant’s
termination of employment or service. Any unvested Non-statutory Stock Options
shall become null and void and shall not be exercisable by or delivered to the
Participant after such date of termination.
     (d) Awards to Outside Directors. Upon election or appointment to the Board
each Outside Director shall receive a grant of 24,000 Non-statutory Stock
Options. For each additional three-year period of service, each Outside Director
shall receive an additional grant of 24,000 Non-statutory Stock Options. All
Non-statutory Stock Options granted to Outside Directors shall vest annually in
equal portions over three years. All Awards to Outside Directors are subject to
the terms and conditions of this Plan.
7. INCENTIVE STOCK OPTIONS.
     To the extent permitted by Section 3, the Committee may, subject to the
limitations of the Plan and the availability of shares reserved but unawarded in
the Plan, from time to time, grant Incentive Stock Options to Employees.
Incentive Stock Options granted pursuant to the Plan shall be subject to the
following terms and conditions:
     (a) Exercise Price. The Exercise Price of each Incentive Stock Option shall
be not less than 100% of the Fair Market Value of the Common Stock on the Date
of Grant. However, if at the time an Incentive Stock Option is granted to a
Participant, the Participant owns Common Stock representing more than 10% of the
total combined voting securities of the Company and any “parent corporation” or
“subsidiary corporation” of the Company as defined in Sections 424(e) and 424(f)
of the Code, respectively (or, under Section 424(d) of the Code, is deemed to
own Common Stock representing more than 10% of the total combined voting power
of all classes of stock of the Company and any “parent corporation” or
“subsidiary corporation” of the Company as defined in Sections 424(e) and 424(f)
of the Code, respectively, by reason of the ownership of such classes of stock,
directly or indirectly, by or for any brother, sister, spouse, ancestor or
lineal descendent of such Participant, or by or for any corporation,
partnership, estate or trust of which such Participant is a shareholder, partner
or beneficiary), (“10% Owner”), the Exercise Price per share of Common Stock
deliverable upon the exercise of each Incentive Stock Option shall not be less
than 110% of the Fair Market Value of the Common Stock on the Date

7



--------------------------------------------------------------------------------



 



of Grant. Shares may be purchased only upon payment of the full Exercise Price
or upon operation of an Alternate Option Payment Mechanism set out in Section 11
hereof.
     (b) Amounts of Options. Incentive Stock Options may be granted to any
Employee in such amounts as determined by the Committee; provided that the
amount granted is consistent with the terms of Section 422 of the Code. In the
case of an option intended to qualify as an Incentive Stock Option, the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the Common Stock with respect to which Incentive Stock Options granted are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Participant’s employer corporation and its parent and
subsidiary corporations) shall not exceed $100,000. The provisions of this
Section 7(b) shall be construed and applied in accordance with Section 422(d) of
the Code and the regulations, if any, promulgated thereunder. To the extent an
award under this Section 7 exceeds this $100,000 limit, the portion of the
Options in excess of such limit shall be deemed a Non-statutory Stock Option.
The Committee shall have discretion to redesignate Options granted as Incentive
Stock Options as Non-Statutory Stock Options. Such redesignation shall not be
deemed to be a new grant or a regrant of such Options. Such Non-statutory Stock
Options shall be subject to Section 6 hereof.
     (c) Terms of Options. The term during which each Incentive Stock Option may
be exercised shall be determined by the Committee, but in no event shall an
Incentive Stock Option be exercisable in whole or in part more than 10 years
from the Date of Grant. If at the time an Incentive Stock Option is granted to a
Participant who is a 10% Owner, the Incentive Stock Option granted to such
Employee Participant shall not be exercisable after the expiration of five years
from the Date of Grant. No Incentive Stock Option granted under this Plan is
transferable except by will or the laws of descent and distribution and is
exercisable in his lifetime only by the Employee Participant to whom it is
granted.
     The Committee shall determine the date on which each Incentive Stock Option
shall become exercisable. The shares comprising each installment may be
purchased in whole or in part at any time during the term of such option after
such installment becomes exercisable. The Committee may, in its sole discretion,
accelerate the time at which any Incentive Stock Option may be exercised in
whole or in part. The acceleration of any Incentive Stock Option under the
authority of this paragraph creates no right, expectation or reliance on the
part of any other Participant or that certain Participant regarding any other
unaccelerated Incentive Stock Options.
     (d) Termination of Employment. Upon the termination of a Participant’s
employment or service in the event of Disability, Retirement, death or within
twelve months after a Change in Control, all Incentive Stock Options shall
immediately vest and be exercisable for the shorter of (i) one year after such
termination; or (ii) the term of the Option as set forth in Section 7(c). In the
event of Termination for Cause or termination of a Participant’s employment or
service for any other reason including voluntary resignation, all Incentive
Stock Options shall be exercisable for the shorter of (i) one year after such
termination; or (ii) the term of the Option as set forth in Section 7(c) only as
to those options which have vested as of the date of the Participant’s
termination of employment or service. Any unvested Incentive Stock Options shall
become null and void and shall not be exercisable by or delivered to the
Participant after such date of termination.

8



--------------------------------------------------------------------------------



 



     (e) Compliance with Code. The Options granted under this Section are
intended to qualify as incentive stock options within the meaning of Section 422
of the Code, but the Company makes no warranty as to the qualification of any
option as an incentive stock option within the meaning of Section 422 of the
Code. All Options that do not so qualify shall be treated as Non-statutory Stock
Options.
8. LIMITED RIGHTS.
     To the extent permitted by Section 3, simultaneously with the grant of any
Option to an Employee, the Committee may grant a Limited Right with respect to
all or some of the shares covered by such Option. Limited Rights granted under
this Plan are subject to the following terms and conditions:
     (a) Terms of Rights. In no event shall a Limited Right be exercisable in
whole or in part before the expiration of six months from the Date of Grant of
the Limited Right. A Limited Right may be exercised only in the event of a
Change in Control.
     The Limited Right may be exercised only when the underlying Option is
eligible to be exercised, and only when the Fair Market Value of the underlying
shares on the day of exercise is greater than the Exercise Price of the
underlying Option.
     Upon exercise of a Limited Right, the underlying Option shall cease to be
exercisable. Upon exercise or termination of an Option, any related Limited
Rights shall terminate. The Limited Rights may be for no more than 100% of the
difference between the Exercise Price and the Fair Market Value of the Common
Stock subject to the underlying option. The Limited Right is transferable only
when the underlying option is transferable and under the same conditions.
     (b) Payment. Upon exercise of a Limited Right, the holder shall promptly
receive from the Company an amount of cash or some other payment option as
determined in the Committee’s discretion, equal to the difference between the
Exercise Price of the underlying option and the Fair Market Value of the Common
Stock subject to the underlying Option on the date the Limited Right is
exercised, multiplied by the number of shares with respect to which such Limited
Right is being exercised.
9. RESTRICTED STOCK.
     (a) Grant of Restricted Stock. To the extent permitted by Section 3, and
subject to the terms and conditions of the Plan, the Committee may grant
Restricted Stock and Restricted Stock Units in such amounts as the Committee, in
its sole discretion, shall determine. The Committee shall have complete
discretion in determining the number of shares of Restricted Stock and
Restricted Stock Units granted to each Participant (subject to Section 4(b)
herein) and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such Restricted Stock and Restricted Stock
Units. Any Restriction Period shall end only on the terms and conditions
determined by the Committee and specified in the Award agreement, which

9



--------------------------------------------------------------------------------



 



may include the attainment of one or more Performance Goals or upon one or more
specified dates.
     (b) Transferability. Except as provided in this Section 9, Restricted Stock
and RSUs granted herein may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Restriction
Period established by the Committee and specified in the Award agreement.
However, subject to Section 9(g), in no event may any Restricted Stock and RSUs
granted under the Plan become vested in a Participant prior to six (6) months
following the date of its grant. All rights with respect to the Restricted Stock
and RSUs granted to a Participant under the Plan shall be available during his
or her lifetime only to such Participant.
     (c) Certificate Legend. Each certificate representing Restricted Stock
granted pursuant to the Plan may bear a legend substantially as follows:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the Plan, and in an Award
agreement. A copy of such Plan and such agreement may be obtained from the
company.”
     The Company shall have the right to retain the certificates representing
Restricted Stock in the Company’s possession until such time as all restrictions
applicable to such shares have been satisfied.
     (d) Termination of Restriction Period. Upon satisfaction of the terms and
conditions specified in the Award agreement that apply to a Restriction Period:
(i) with respect to Restricted Stock, the Participant shall be entitled to have
the legend referred to in Section 9(c) removed from his or her shares of
Restricted Stock after the last day of the Restriction Period; and (ii) with
respect to RSUs, the Company shall issue the shares associated with such RSUs as
soon as administratively feasible following the last day of the Restriction
Period, but in no event later than the March 15th of the year following the year
in which such Restriction Period ends. If the terms and conditions specified in
the Award agreement that apply to a Restriction Period have not been satisfied,
the Participant’s Awards of Restricted Stock and Restricted Stock Units subject
to such Restriction Period shall become null and void and the Participant shall
forfeit all rights with respect to such Awards.
     (e) Voting Rights. Except as otherwise provided in an Award agreement,
during the Restriction Period, Participants holding Restricted Stock may
exercise full voting rights with respect to those shares.
     (f) Dividends and Other Distributions. Except as otherwise provided in an
Award agreement, during the Restriction Period, Participants holding Restricted
Stock and RSUs shall be credited with all regular cash dividends paid with
respect to all shares and units while they are so held. All cash dividends and
other distributions paid with respect to Restricted Stock and RSUs shall be
credited to Participants subject to the same restrictions on transferability and
forfeitability as the Restricted Stock and RSUs with respect to which they were
paid. If any such

10



--------------------------------------------------------------------------------



 



dividends or distributions are paid in shares, such shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Stock and RSUs with respect to which they were paid. Subject to the restrictions
on vesting and the forfeiture provisions, all cash dividends credited to a
Participant shall be paid to the Participant as soon as administratively
feasible following the full vesting of the Restricted Stock and RSUs with
respect to which such dividends were paid, but in no event later than the
March 15th of the year following the year in which full vesting of such
Restricted Stock and RSUs occurs. The provisions of this Section 9(f) are
subject to the right of the Committee to determine otherwise at the time of
grant.
     (g) Termination of Employment. Except as otherwise provided in an Award
agreement, upon the termination of a Participant’s employment or service in the
event of Disability, death or within twelve months after a Change in Control,
the Participant’s outstanding Awards of Restricted Stock and any Restricted
Stock Units shall immediately vest. In the event of Termination for Cause or
termination of a Participant’s employment or service for any other reason
including voluntary resignation, the Participant’s outstanding Awards of
Restricted Stock and any Restricted Stock Units shall become null and void and
the Participant shall forfeit all rights with respect to such Awards. Any
termination provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all grants of Restricted Stock or RSUs or
among Participants and may reflect distinctions based on the reasons for
termination of employment.
10. DIVIDEND EQUIVALENT RIGHTS.
     To the extent permitted by Section 3, any Awards under the Plan may, in the
Committee’s discretion, earn Dividend Equivalent Rights. In respect of any Award
that is outstanding on the dividend record date for Common Stock, the
Participant may be credited with an amount equal to the cash or stock dividends
or other distributions that would have been paid on the shares of Common Stock
covered by such Award had such covered shares been issued and outstanding on
such dividend record date. The Committee shall establish such rules and
procedures governing the crediting of Dividend Equivalent Rights, including the
timing, form of payment and payment contingencies of such Dividend Equivalent
Rights, as it deems are appropriate or necessary.
11. ALTERNATE OPTION PAYMENT MECHANISM.
     The Committee has sole discretion to determine what form of payment it will
accept for the exercise of an Option. The Committee may indicate acceptable
forms in the Award agreement covering such Options or may reserve its decision
to the time of exercise. No Option is to be considered exercised until payment
in full is accepted by the Committee or its agent.
     (a) Cash Payment. The exercise price may be paid in cash or by certified
check.
     (b) Borrowed Funds. To the extent not prohibited by Section 402 of the
Sarbanes-Oxley Act of 2002 and to the extent otherwise permitted by law, the
Committee may permit all or a portion of the exercise price of an Option to be
paid through borrowed funds.

11



--------------------------------------------------------------------------------



 



     (c) Exchange of Common Stock.
          (i) The Committee may permit payment by the tendering of previously
acquired shares of Common Stock. This includes the use of “pyramiding
transactions” whereby some number of Options are exercised. The shares gained
through the exercise are then tendered back to the Bank as payment for some
other number of Options. This transaction may be repeated as needed to exercise
all of the Options available.
          (ii) Any shares of Common Stock tendered in payment of the exercise
price of an Option shall be valued at the Fair Market Value of the Common Stock
on the date prior to the date of exercise.
     (d) By Cashless Exercise. To the extent not prohibited by Section 402 of
the Sarbanes-Oxley Act of 2002, by delivery of a properly executed exercise
notice, together with irrevocable instructions, to
          (i) a brokerage firm designated by the Company to deliver promptly to
the Company the aggregate amount of sale or loan proceeds to pay the exercise
price and any withholding tax obligations that may arise in connection with the
exercise and
          (ii) the Company to deliver the certificates for such purchased shares
directly to such brokerage firm, all in accordance with the regulations of the
Federal Reserve Board.
     (e) Net Issue Exercise. Surrender of shares of Common Stock (including
withholding of shares otherwise deliverable upon exercise of the Award) having a
Fair Market Value on the date of surrender not less than the aggregate Exercise
Price (including tax withholding in accordance with section 17) of the shares
being acquired.
     (f) Such other medium as the Committee determines, in its sole discretion.
12. RIGHTS OF A SHAREHOLDER.
     No Participant shall have any rights as a shareholder with respect to any
shares covered by an Option until the date of issuance of a stock certificate
for such shares. Nothing in this Plan or in any Award granted confers on any
person any right to continue in the employ or service of the Company or its
Affiliates or interferes in any way with the right of the Company or its
Affiliates to terminate a Participant’s services as an officer or other employee
at any time.
13. NON-TRANSFERABILITY.
     Except to the extent permitted or restricted by the Code, the rules
promulgated under Section 16(b) of the Exchange Act or any successor statutes or
rules:
     (i) The recipient of an Award shall not sell, transfer, assign, pledge, or
otherwise encumber shares subject to the Award until full vesting of such shares
has occurred. For

12



--------------------------------------------------------------------------------



 



purposes of this section, the separation of beneficial ownership and legal title
through the use of any “swap” transaction is deemed to be a prohibited
encumbrance.
     (ii) Unless determined otherwise by the Committee and except in the event
of the Participant’s death or pursuant to a domestic relations order, an Award
is not transferable and may be earned in his lifetime only by the Participant to
whom it is granted. Upon the death of a Participant, an Award is transferable by
will or the laws of intestate succession. The designation of a beneficiary does
not constitute a transfer.
     (iii) If a recipient of an Award is subject to the provisions of Section 16
of the Exchange Act, shares of Common Stock subject to such Award may not,
without the written consent of the Committee (which consent may be given in the
Stock Award Agreement), be sold or otherwise disposed of within six months
following the date of grant of the Award.
14. AGREEMENT WITH PARTICIPANTS.
     Each Award will be evidenced by a written agreement, executed by the
Participant and the Company or its Affiliates that describes the conditions for
receiving the Awards including the date of Award, the Exercise Price, the terms
or other applicable periods, and other terms and conditions as may be required
or imposed by the Plan, the Committee, the Board of Directors, tax law
considerations or applicable securities law considerations.
15. DESIGNATION OF BENEFICIARY.
     A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Award to which the Participant
would then be entitled. Such designation will be made upon forms supplied by and
delivered to the Company and may be revoked in writing. If a Participant fails
effectively to designate a beneficiary, then the Participant’s estate will be
deemed to be the beneficiary.
16. DILUTION AND OTHER ADJUSTMENTS.
     (a) In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares, or other similar
corporate change, or other increase or decrease in such shares without receipt
or payment of consideration by the Company, the Committee shall make such
equitable changes or adjustments as it deems necessary or appropriate to any or
all of (i) the number and kinds of shares of Common Stock or other property
(including cash) that may thereafter be issued in connection with Awards;
(ii) the number and kind of shares of Common Stock or other property (including
cash) issued or issuable with respect to outstanding Awards; (iii) the exercise
price, grant price, or purchase price relating to any Award; and (iv) the
Performance Goals applicable to outstanding Awards. Notwithstanding the
foregoing, (a) with respect to Incentive Stock Options, any such adjustment
shall be made in accordance with Section 424(h) of the Code and the regulations
thereunder; and (b) the Committee shall consider the impact of Section 409A of
the Code on any such adjustment. No such adjustments may, however, materially
change the value of benefits

13



--------------------------------------------------------------------------------



 



available to a Participant under a previously granted Award. All awards under
this Plan shall be binding upon any successors or assigns of the Company.
     (b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant Awards under the Plan in substitution for awards issued under other plans,
or assume under the Plan awards issued under other plans, if the other plans are
or were plans of other acquired entities (“Acquired Entities”) (or the parent of
the Acquired Entity) and the new Award is substituted, or the old award is
assumed, by reason of a merger, consolidation, acquisition of property or of
stock, reorganization or liquidation (the “Acquisition Transaction”); provided,
however, (i) any substitution of a new Option pursuant to a corporate
transaction for an outstanding option intended to qualify as an incentive stock
option under Section 422 of the Code or the assumption of such an outstanding
option pursuant to a corporate transaction shall satisfy Section 424 of the Code
and the regulations thereunder; and (ii) any substitution of a new Option
pursuant to a corporate transaction for an outstanding option or the assumption
of an outstanding option pursuant to a corporate transaction shall be designed
not to be treated as the grant of a new stock right or a change in the form of
payment for purposes of Section 409A of the Code. In the event that a written
agreement pursuant to which the Acquisition Transaction is completed is approved
by the Board and said agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding awards of the Acquired Entity,
said terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
Awards shall be deemed to be Participants.
     (c) The Committee shall have the discretion, exercisable at any time before
a sale, merger, consolidation, reorganization, liquidation or other corporate
transaction, as defined by the Committee, to take such further action as it
determines to be necessary or advisable, and fair and equitable to Participants,
with respect to Awards. Such authorized action may include (but shall not be
limited to) establishing, amending or waiving the type, terms, conditions or
duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, payment or settlement or lifting
restrictions, differing methods for calculating payments or settlements,
alternate forms and amounts of payments and settlements and other modifications,
and the Committee may take such actions with respect to all Participants, to
certain categories of Participants or only to individual Participants; provided,
however, the Committee may act only in a manner that either complies with the
applicable requirements of Section 409A of the Code, or does not result in the
deferral of compensation within the meaning of Section 409A of the Code. The
Committee may take such action before or after granting Awards to which the
action relates and before or after any public announcement with respect to such
sale, merger, consolidation, reorganization, liquidation or change in control
that is the reason for such action.
17. TAX WITHHOLDING.
     Prior to the delivery of any shares of Common Stock or cash pursuant to an
Award (or exercise thereof), the Company shall have the right to deduct from the
shares issuable or the cash payable, or to require a Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local and foreign
taxes, if any, required by law to be withheld by the Company

14



--------------------------------------------------------------------------------



 



with respect to such Award (or exercise thereof). Alternatively or in addition,
the Company, in its sole discretion, shall have the right to require a
Participant, through payroll withholding, cash payment or otherwise, including
by means of a cashless exercise, to make adequate provision for any such tax
withholding obligations of the Company arising in connection with an Award. The
Company may also accept from Participant the tender of a number of whole shares
of Common Stock having a Fair Market Value equal to all or any part of the
federal, state, local and foreign taxes, if any, required by law to be withheld
by the Company with respect to an Option or the shares acquired upon the
exercise thereof.
18. AMENDMENT OF THE PLAN.
     The Board of Directors may at any time, and from time to time, modify or
amend the Plan in any respect, prospectively or retroactively; provided however,
that (i) provisions governing grants of Incentive Stock Options, unless
permitted by the rules and regulations or staff pronouncements promulgated under
the Code, shall be submitted for shareholder approval to the extent required by
such law, regulation or interpretation, and (ii) to the extent required by NASD
Rules, any material amendments to the Plan shall not be effective until
shareholder approval has been obtained.
     Failure to ratify or approve amendments or modifications by shareholders
shall be effective only as to the specific amendment or modification requiring
such ratification. Other provisions, sections, and subsections of this Plan will
remain in full force and effect.
     No such termination, modification or amendment may affect the rights of a
Participant under an outstanding Award without the written permission of such
Participant.
19. EFFECTIVE DATE OF PLAN.
     The Effective Date of the Plan shall be May 18, 2006.
20. TERMINATION OF THE PLAN.
     The right to grant Awards under the Plan will terminate ten (10) years
after the Effective Date of the Plan; provided, however, the Board of Directors
has the right to suspend or terminate the Plan at any time, provided that no
such action will, without the consent of a Participant or Outside Director
Participant, adversely affect his vested rights under a previously granted
Award.
21. APPLICABLE LAW.
     The Plan will be administered in accordance with the laws of the State of
Delaware to the extent not superseded by federal law.

15



--------------------------------------------------------------------------------



 



22. SUCCESSORS AND ASSIGNS.
     All awards under this Plan shall be binding upon any successors or assigns
of the Company including any holding company that may be formed by the Company.
23. CLAIMS.
     Any person who makes a claim for benefits under the Plan or under any Award
Agreement entered into pursuant to the Plan shall file the claim in writing with
the Committee. Written notice of the disposition of the claim shall be delivered
to the claimant within 60 days after filing. If the claim is denied, the
Committee’s written decision shall set forth (i) the specific reason or reasons
for the denial, (ii) a specific reference to the pertinent provisions of the
Plan or Award agreement on which the denial is based, and (iii) a description of
any additional material or information necessary for the claimant to perfect his
or her claim and an explanation of why such material or information is
necessary. If the Committee describes additional material or information and
such material or information is available, the claimant may resubmit the claim
within 60 days after the claim is denied. No lawsuit may be filed by the
claimant until a claim is made and denied pursuant to this subsection. The
claimant may not present additional material or information in connection with
any lawsuit unless the material or information has first been submitted to the
Committee in connection with the original claim or in connection with a
resubmission within 60 days after the claim was denied.
     IN WITNESS WHEREOF, the Board of Directors of the Company has duly adopted
this Plan, as amended, by unanimous written consent without a meeting, on
April 5, 2006 subject to the approval of the shareholders of the Company at its
May 18, 2006 annual meeting, to be executed by its duly authorized executive
officer and the corporate seal to be affixed and duly attested.

              [CORPORATE SEAL]   UCBH Holdings, Inc.    
 
           
May 18, 2006
  By:  
 
    Date   Thomas S. Wu         Chairman, President and Chief Executive Officer
   
 
            ADOPTED BY THE BOARD OF DIRECTORS:    
 
           
April 5, 2006
  By:  
 
    Date   Secretary    

16